Citation Nr: 1538883	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a disability of boils on the head. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus, to include as due to herbicide exposure. 

4.  Entitlement to service connection for a right wrist disability.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety, and manifested by symptoms to include memory loss. 

6.  Entitlement to a compensable initial rating for chronic granuloma, right forearm status post open surgical excision with residual scar. 

7.  Entitlement to an effective date earlier than August 24, 2010, for the grant of service connection for coronary artery disease.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) from November 2010, December 2010, and October 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

In October 2014 correspondence, the Veteran stated that he wished to represent himself in his appeals.  


FINDINGS OF FACT

1.  In an unappealed June 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for boils of the head. 

2.  Evidence received since the June 2005 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for boils on the head. 

3.  In an unappealed June 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss disability.

4.  Evidence received since the June 2005 rating decision is new and material because it raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss disability.

5.  The earliest post service clinical evidence of a hearing loss disability is many decades after separation from service.  

6.  The most probative evidence of record is against a finding that the Veteran's current bilateral hearing loss disability is causally related to, or aggravated by, active service.

7.  The earliest evidence of complaints of tinnitus is many decades after separation from service. 

8.  The most probative evidence of record is against a finding that the Veteran has tinnitus causally related to, or aggravated by, active service.

9.  The most probative evidence of record is against a finding that the Veteran has a current right wrist disability.

10.  The earliest clinical evidence of an acquired psychiatric disability is many decades after separation from service.

11.  The most probative evidence of record is against a finding that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, active service. 

12.  The most probative evidence of record is against a finding that the Veteran's complaints of arm pain are related to his service-connected granuloma disability.  

13.  The Veteran's service-connected chronic granuloma disability is manifested by a well-healed, mobile, not adhered to underlying tissue scar which measures 2cm x 0.4 cm, and does not limit motion or function of the right upper extremity.  

14.  The Veteran's claim for entitlement to service connection for a heart disability was received by VA on August 24, 2010. 

15.  There is no document in the claims file dated as received by VA prior to August 24, 2010 that can be construed as a claim, formal or informal, for service connection for a heart disability.


CONCLUSIONS OF LAW

1.  Evidence received since the June 2005 RO decision that denied service connection for boils on the head, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

2.  Evidence received since the June 2005 RO decision that denied service connection for bilateral hearing loss disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

3.  The criteria for service connection for bilateral hearing loss disability have not been met.  38  U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria for service connection for tinnitus have not been met. 38  U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

5.  The criteria for service connection for a right wrist disability have not been met. 38  U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

6.  The criteria for service connection for an acquired psychiatric disability have not been met. 38  U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

7.  The criteria for a compensable initial rating for chronic granuloma, right forearm status post open surgical excision with residual scar have not been met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.118, Diagnostic Codes 7800-7805 (2015). 

8.  The criteria for an effective date earlier than August 24, 2010 for the grant of service connection for coronary artery disease have not been met. 38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114, 3.400, 3.816 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided in August 2010, September 2010, and July 2012.

The rating and effective date issues on appeal stem from the Veteran's disagreement with the initial evaluation following the grant of service connection for chronic granuloma of the right forearm, and disagreement with the effective date following the grant of service connection for coronary artery disease.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of the claims.  

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

VA examinations and/or opinions were obtained in 2010, 2011, and 2012.  38 C.F.R. § 3.159(c) (4).  The Board finds that the VA examinations/opinions are adequate as they are predicated on a reading of the pertinent evidence and examination of the Veteran.  Adequate rationale has been provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Service connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).   

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Scars

In evaluating the Veteran's disability, the Board has considered the rating criteria for the skin (i.e. DCs 7800 - 7805).  DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. Scars that are deep or that because limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling. Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling. Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling. Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. Note (2) provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a30 percent rating for five or more scars that are unstable or painful. An unstable scar is one where there is, for any reason, a frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars. 

DC 7805 provides that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118.  

Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1)).

With respect to earlier effective date claims for diseases presumed to be caused by herbicide exposure, VA has issued special regulations.  See 38 C.F.R. § 3.816; see also Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002), aff'g sub nom., Nehmer v. U.S. Veterans Admin., 32 F.Supp. 2d 1175 (N.D. Cal. 1999) and 712 F.Supp. 1404 (N.D. Cal. 1989).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease. 38 C.F.R. § 3.816(b)(1)(i).  The term "covered herbicide disease" includes lung cancer. 38 C.F.R. § 3.816(b)(2)(i). 

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

NME - Boils on the Head

Historically in June 2005, the RO denied the Veteran's claim for service connection for boils on the head because there was no evidence of the claimed condition in service and none currently.  The Veteran did not submit new and material evidence within one year or initiate an appeal; the denial became final.

Evidence of record at time of last final denial in 2005

The evidence at the time of the last final denial included the Veteran's STRs, which were negative for a boils on the head, and the Veteran's statement that he had surgery for his head in the 1970s, possibly in 1973 (post service) (See VA Form 21-526).

Evidence since the last final denial

Clinical records received after June 2005 are associated with the claims file; they are negative for boils.

Old and new evidence of record considered as a whole

The Board finds that clinical records dated after 2005 are new; however, they are not material because they do not reflect a current disability of boils of the head, symptoms of such, evidence of a disability of such in service, and/or a positive opinion linking boils on the head to service.  Even given the low threshold in Shade, the Board finds that there is no new and material evidence, considered with the record as a whole, which raises the reasonable possibility of substantiating the Veteran's claim; thus, the claim is not reopened.

NME - Hearing Loss Disability

Historically in June 2005, the RO denied the Veteran's claim for service connection for bilateral hearing loss disability because there was no evidence of a current hearing loss for VA compensation purposes.  The Veteran did not submit new and material evidence within one year or initiate an appeal; the denial became final.

Evidence of record at time of last final denial in 2005

The Veteran's DD 214 reflects that his military occupational specialty was as a stock clerk, and that he served 11 months in Vietnam.

His STRs reflect no complaints of, or treatment for, hearing loss or ear problems.  The Veteran's September 1967 report of medical examination for entrance purposes reflects that audiometric testing results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
5
0
0
LEFT
10
-5
0
5
15

Service department audiometer test results prior to October 31, 1967 are assumed to have been reported in ASA units, rather than the current ISO units, unless otherwise noted.  To convert the units, the Board adds, to the ASA units, 15 decibels to 250 Hz., 15 decibels to 500Hz, 10 decibels to 1000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3000 Hz., and 5 decibels to 4000 Hz.

The Veteran's entrance audiology results, when properly converted, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
15
10
5
LEFT
25
5
10
15
20

No hearing defect was noted at enlistment.  The Veteran's April 1970 report of medical examination for separation purposes does not contain audiometric results.  The Veteran's April 1970 report of medical history for separation purposes reflects that he denied hearing loss.  

Evidence since the last final denial

A January 2011 VA mental health examination report reflects that the Veteran was employed as a long haul truck driver for four years after leaving the service, and thereafter drove local routes and worked as a short haul driver for 10 years.  Subsequent to that, he drove for the post office for more than two decades.

A July 2011 otolaryngology note reflects that the Veteran had requested service connection for bilateral hearing loss disability due to acoustic trauma.  It was noted that the Veteran provide a history of non-military exposure from forty years of driving 18-wheel trucks.  He also provided an eight to ten year history of bilateral progressive hearing loss, or an onset date of approximately 2001 to 2003.  He denied a history of tinnitus.  The clinician opined that the most likely etiology of the Veteran' current hearing loss would be a combination of genetic and environment issues that have occurred subsequent to separation from service, predominantly presbycusis.  The clinician also noted that the Veteran had been a truck driver for many years after service.

An August 2011 audiology note reflects that the Veteran was seen for hearing aid evaluation/issue.

An August 2011 VA examination report reflects the following results: 





HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
45
25
LEFT
30
50
50
50
45

An August 2011 VA examination report again reflects the opinion of the clinician that the most likely etiology of the Veteran's current hearing loss and tinnitus would be a combination of genetic and environment issues that have occurred subsequent to separation from service, predominantly presbycusis.  

An August 2012 VA examination report reflects 





HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
50
50
30
LEFT
40
55
50
50
35

An October 2012 VA examination report reflects the opinion of the examiner that it is less likely than not that the Veteran's current hearing loss and/or tinnitus is due to Agent Orange exposure because the possibility of such is not supported by current medical literature.  

Old and new evidence of record considered as a whole

The Board finds that clinical records dated after 2005 are new, and they are material because they reflect a current hearing loss disability, which was not in the record at the time of the last final denial.  Given the low threshold in Shade, the Board finds that the claim may be reopened.

Reopened Claim for Service Connection for Bilateral Hearing Loss Disability

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for bilateral hearing loss disability may be granted on the merits, de novo.  The Veteran will not be prejudiced by the Board action in reconsidering the matter as the RO essentially reopened and reconsidered the claim on the merits.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

An essential element of a claim for service connection is that there must be evidence of a current disability.  As is discussed above, the evidence of record reflects that the Veteran has a hearing loss disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRs are negative for any complaints of, or treatment for, hearing loss.  As discussed above, his DD 214 reflects that he had service in Vietnam.  The Board finds that some exposure to noise is consistent with the circumstances of the Veteran's service in Vietnam and in basic training. 38 U.S.C.A. § 1154(a).  

The third element for service connection is competent credible and probative evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.

As noted above, the Veteran's September 1967 report of medical examination for entrance purposes, when properly converted from American Standards Association (ASA) to the current International Standards Organization (ISO) reflects that 
audiometric testing results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
15
10
5
LEFT
25
5
10
15
20

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet.App. 155 (1993).  Therefore, the Veteran's entrance examination report reflects abnormal hearing in the left ear; however, no related defect or diagnosis was noted at enlistment.  Thus, the Veteran is presumed sound. 

As noted above, the Veteran's April 1970 report of medical examination for separation purposes does not contain audiometric results.  The Veteran's April 1970 report of medical history for separation purposes reflects that he denied hearing loss.  There is no evidence contemporaneous to service which indicates that the Veteran's left hearing loss underwent an increase in severity in service.  In addition, the Veteran stated in 2011 that he noticed a hearing loss onset in approximately 2001 to 2003, three decades after separation from service. 

In sum, the record is against a finding that the Veteran underwent an increase in left ear hearing loss severity during service, or even that it rose to the level of a hearing loss disability for VA purposes within one year of separation.

The Board acknowledges that the Veteran's hearing acuity, while abnormal upon entrance, did not rise to the level of a disability for VA purposes.  Therefore, the Board has analyzed whether the Veteran's current bilateral hearing loss disability warrants service connection if he were afforded the presumption of soundness on entrance.  The Board finds, as discussed below, that service connection is still not warranted for the left ear, or for the right ear. 

The earliest post service clinical evidence of hearing loss is in approximately 2011, four decades after separation from service.  At that time, the Veteran reported an onset date of approximately 2001 to 2003, more than three decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As noted above, the probative VA clinical opinions are that it is less likely than not that the Veteran's current hearing loss disability is due to service.  His hearing loss has been clinical found to be more likely due to post service factors such as his age and numerous years as a truck driver; thus, it is less likely as not due to service, to include herbicide exposure.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., hearing difficulty). See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to state that he was exposed to loud noises in service.  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of herbicide exposure, hearing loss, especially in cases of preexisting abnormal hearing acuity, noise exposure, noise injury, delayed onset hearing loss, increased age, and intervening noise exposure from driving a truck.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). 

The Board finds that the VA opinions are the most probative of record as they consider the pertinent facts and are by a physician and audiologist.   

The Board finds that any statement by the Veteran that he had chronic hearing loss since separation from service is less than credible given the evidence as a whole, to include his denial of hearing loss upon separation, the lack of complaints and/or treatment for decades after separation from service, and his post-service statements as to onset decades after service. 

In sum, with consideration of both possibilities of a preexisting disability and/or soundness upon entrance, and with consideration of the most probative evidence of record, as noted above, service connection is not warranted.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Tinnitus

The Veteran is competent to report ringing in the ears.  However, the Board finds, as discussed in further detail below, that the evidence is against a finding of tinnitus in service.  

The Veteran's STRs are negative for complaints of, or findings of, tinnitus.  In addition, there is no competent credible evidence of tinnitus within one year after separation from service. 

There is no clinical evidence of tinnitus within four decades after separation from service.  The 2011 VA record reflects that the Veteran denied tinnitus.  See Maxson, 230 F.3d at 1333.  The Board finds that if the Veteran had tinnitus since service, it would have been reasonable for him to have reported it in service, or in 2011, rather than deny it.  The Board finds that any statement as to tinnitus since service is less than credible given the record as a whole, to include his 2011 denial.   

In addition, the VA examiners, who provided probative opinions, stated in pertinent part, that the Veteran's tinnitus is less likely due to service, to include Agent Orange exposure.  

The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of tinnitus, especially considering the onset of his tinnitus years after separation from service, and his post-service noise exposure.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value.  See Kahana, 24 Vet. App. at 435. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Service connection for an acquired psychiatric disability

The Veteran avers that he has PTSD; however the competent clinical evidence of record is against such a finding.  The evidence, as noted below, reflects that the Veteran has depression.  For the reasons noted below, the Board finds that service connection for an acquired psychiatric disability is not warranted. 

A January 2011 VA examination report reflects that the examiner considered the statements of the Veteran and that, upon clinical examination, the Veteran did not have PTSD.  Notably, the examiner found that the Veteran's reports of his service in Vietnam were not of such a nature that the Veteran's response to trauma involved "intense fear, helplessness, or horror."  The Board notes that a PTSD diagnosis requires that a person's response involved intense fear, helplessness, or horror.  (See DSM IV and V (American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders).

The examiner found that the Veteran meets the criteria for depressive disorder, which the examiner opined is less likely as not caused by active service.  In this regard, the Board notes that the Veteran has reported that the peak of his symptoms occurred around the time of his brother's death in 2010, which was four decades after separation from service.  There is also no valid diagnosis of a psychiatric disorder which is causally related to, or aggravated by, service.

The Veteran has alleged several stressors from his time in Vietnam.  The Board finds that the Veteran is less than credible as to some of his stressors, and by extension, is less than credible as to his claim for service connection for an acquired psychiatric disability.  

The Board acknowledges that stressors that are related to a Veteran's fear of hostile military or terrorist activity, in some circumstances (i.e. when a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor,) do not require verification if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.

However, in the present case, the VA examiner found that the Veteran's claimed stressors do not support a diagnosis of PTSD.  In addition, in the present case, some of the Veteran's self-reported history is not consistent with his service.  The Veteran stated that in Vietnam, he was "humping the ammo" for M60 machine guns, he had to "stay down being shot at like everybody else" during "Tet," that he pulled bunker guard duty every night, that during the Tet offensive "we was overrun, everybody was in combat." The Veteran stated that he saw dead enemy, was exposed to mortars all the time, and had been on convoys, although he reported that he was never actually attacked on a convoy.  

When asked to give more specifics about his experience in Vietnam, the Veteran informed the examiner that he was in Tet and "you can ask any Vietnam veteran about Tet."  He further stated that they "were overrun during Tet and the offensive lasted about 30 days and he was an ammo hauler for two one hour stints during the 30 days."

The Board finds that "Tet" generally refers to the Tet Offensive which was launched by the North Vietnamese in January 1968.  The Veteran's DD 214 reflects that he did not enter service until April 1968, and did not have service in Vietnam until September 1968, after conclusion of the Tet offensive.  In addition, there is no competent credible indication of record that there was a North Vietnamese offensive in January 1969, while the Veteran was stationed in Vietnam, which lasted for 30 days and resulted in his area being overrun.  

Thus, the Veteran's self-reported history to the examiner that he was in Vietnam during the Tet offensive, and that his most traumatic experience was as an ammo hauler during that time, is inconsistent with the circumstances of his service and is less than credible; it causes his other statements made for compensation purposes to be suspect. 

The Veteran's STRs are negative for complaints of, or treatment for, anxiety, excessive worrying, or depression.  The Veteran's April 1970 report of medical examination for separation purposes reflects that he had a normal psychiatric evaluation.   

The earliest clinical evidence of an acquired psychiatric disability is approximately 40 years after separation from service.  The Veteran stated that he has felt "low" since his brother's death in 2010.  In 2005, the Veteran filed claims for service connection for several other disabilities, but he did not file a claim for service connection for an acquired psychiatric disability at that time.  It was not until July 2010, around the time of his brother's death, that the Veteran filed a claim for service connection for anxiety and depression.  This was approximately 40 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson, 230 F.3d at 1333.

The Veteran is competent to relate symptoms, such as feeling depressed or anxious.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of acquired psychiatric disabilities, especially when the onset of any such disability is several decades after service.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value.  See Kahana, 24 Vet. App. at 435. 

The competent clinical evidence of record is against a finding that the Veteran has an acquired psychiatric disability causally related to active service.  The Board finds that the preponderance of the evidence is against a grant of service connection and thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Service connection for a right wrist disability

The Veteran contends that he has a right wrist disability; however, the most competent credible evidence of record is against such a finding. 

A March 1970 STR reflects that the Veteran had a callus on the right forearm.  He had no pain or discomfort.  The STR further reflects "removal of interdermal wart + four stitches for closure."  Another STR (tissue examination record) reflects that the Veteran "had had a lesion for one year, no infection or pain, growth not progressive."  The diagnosis was chronic granulation tissue.  The examiner stated that "[a]lthough I can not [sic] definitely identify any foreign particles in the lesion.  I feel this represents a chronic reaction to some foreign particulate matter."  The Veteran's April 1970 report of medical examination reflects that the Veteran's upper extremities and skin were all normal upon clinical examination.  

A July 2011 VA examination report reflects that the Veteran reported that he started having right arm pain in 2005 or 2006, more than three decades after separation from service.  The Veteran reported the pain in right digital forearm which radiates up the arm.  It was noted that the Veteran "has not noticed any pain in the wrist itself.  He has no problems with swelling in the wrist.  No clicking or popping.  No locking.  No history of further surgery."  It was further noted that the Veteran had not noticed any deformity in the bony structures, any loss of motion, any loss of muscle function, or any muscle herniation, and had no complaints of shortening. 

Upon clinical examination, there was no evidence of malunion or nonunion.  There was no effect on wrist motion.  There was negative Tinel's, negative Phalen's, negative Finkelstein's, no heat, no redness, no swelling, and no crepitus.  The Veteran had good distal pulses, good capillary refill in all digits, intact distal sensation, and full handgrip of 5/5.  Range of motion of wrist was full and without pain.  The Veteran did not exhibit any additional loss due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.

The assessment was a normal right forearm and wrist examination with complaints of pain.  The examiner opined as follows:

there is no evidence of a chronic condition while on active duty.  The Veteran's separation exam was negative for any wrist or forearm conditions.  There is no evidence of any complaints in the medical self-assessment.  There are no further complaints in the medical records.  Based on the evidence available, it is this examiner's opinion that the veteran's current complaint involving pain within the right forearm and wrist is less likely than not related to the treatment for the nodule on the right forearm.  

The degenerative changes noted on the recent VA XR is not related to the forearm condition and is a degenerative process.  It is an incidental finding on the forearm XR.

A July 2011 VA radiology record reflects that upon x-ray, the Veteran had degenerative arthritis changes about the right elbow, and a normal right wrist.

The Veteran is competent to relate symptoms, such as pain. However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of neurological or orthopedic disabilities, to include whether there are residuals of an in-service removal of a wart or nodule.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. See Kahana, 24 Vet. App. at 435.  The most competent evidence of record is against a finding that the Veteran has a right wrist disability. 

Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the present case, not only is the record against a finding of a wrist disability, but the Veteran has denied pain in the wrist and no pain was noted on examination.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for a right wrist disability is not warranted. Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Based on the foregoing, the Board finds that service connection for a right wrist disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b);, 1 Vet. App. at 54-56. 

Rating Chronic Granuloma, post excision 

The Veteran is service connected for chronic granuloma of the right forearm status post open surgical excision with residual scar, evaluated as noncompensable under DC 7805, effective from July 2010, the effective date of service-connection. 

As noted above, a July 2011 VA examination report reflects that the Veteran reported that right arm pain in right digital forearm which radiates up the arm.  Upon clinical examination, the Veteran had a well-healed distal one-third forearm surgical scar that measures 2cm x 0.4 cm.  The scar was highly mobile, not adhered to the underlying tissue and did not restrict motion.  There was no keloid formation, no hypertrophy, and no subcutaneus tissue loss.  The Veteran had good distal pulses, good capillary refill in all digits, intact distal sensation, and full handgrip of 5/5.  

The assessment was a normal right forearm and wrist examination with complaints of pain radiating from the right digital forearm up the arm.  The examiner did not find the scar itself to be painful, and as noted above, the examiner found it less likely as not that the Veteran's complaints of pain were related to the removal of a wart (nodule) in service.  

In evaluating the Veteran's disability, the Board has considered the rating criteria for the skin (i.e. DCs 7800 - 7805).  The evidence does not support a finding that the Veteran's scar is deep, in an area exceeding 6 square inches, causes limited motion, is unstable, or is painful.  

The Veteran is competent to report pain; however, the Board finds that any statement as to a painful scar is less than credible given the record as a whole.  There are no clinical treatment records reflecting complaints of pain, the scar is very small, well-healed, highly mobile, and not adhered to the underlying tissue.  In addition, the examiner found that the Veteran's complaints of arm pain were not associated with his service-connected disability.  

In sum, the Board finds that a compensable rating is not warranted for any rating period on appeal.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.
 
Other considerations

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The competent credible evidence does not reflect that the Veteran's service-connected disability is manifested by symptoms outside the rating criteria.  The rating criteria for scars contemplates scar pain, stability, size, location, limitation of motion, and whether the scar is deep, adheres to underlying tissue, or is superficial.  The Veteran has not exhibited symptoms outside the criteria.  In addition, his disability has not been shown to have any symptoms which would warrant rating under another rating code.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is in receipt of service connection for coronary artery disease and the above noted granuloma of the right forearm.  All of the clinically linked pertinent symptoms and manifestations have been attributed to either of the service-connected disability, where appropriate and are addressed by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

A claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki,  22 Vet. App. 447 (2009).  The Veteran stated at the January 2011 VA examination that he was initially fired from his job because he could not keep up with the pace of the job.  He stated that his father was ill at time, and that the union intervened to help him keep his job.  He reported that he was having problems with his memory and plans to retire soon.  The July 2011 VA examination for the wrist reflects that he Veteran was employed driving a semi-truck.  As the record does not include evidence of unemployability, thus, a claim for TDIU is not reasonably raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

Effective Date - Coronary Artery Disease

The Veteran seeks an effective date earlier than August 24, 2010 for the grant of service connection for coronary artery disease.  His grant was based on 38 C.F.R. § 3.309 (e).  The award of service connection was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010. See 75 Fed. Reg. 53202 (Aug. 31, 2010). 

If a claim is reviewed within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue. 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p).

Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991). 38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. §3.816(b) (2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions. See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service. See 38 C.F.R. § 3.816(c) (2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. Id. 

In this case, the Veteran's original claim of service connection for a heart disability was received by VA on August 24, 2010, approximately 40 years after his discharge from service.  While the evidence submitted with his claim may have showed that he had symptoms of ischemic heart disease prior to that date (e.g. See November 2008 record from The Heart Hospital), the Veteran never filed a claim for his heart problems with VA until August 2010.  (Associated with the claims file is a November 2010 VA examination report for the Veteran's heart.  It reflects an impression of ischemic heart disease which was well-controlled with multiple stents and medication.  It was further noted that he was asymptomatic.  The Veteran reported the onset of symptoms in either 2006 or 2006.)

At the time that his August 24, 2010, claim was received by VA, ischemic heart disease was not a recognized presumptive disease.  However, as noted above, effective August 31, 2010, ischemic heart disease was added to the list of presumptive diseases associated with herbicide exposure.  

A December 2010 rating decision granted service connection for coronary artery disease, effective from August 24, 2010.  The effective date was the date that VA received the Veteran's claim. 

The Veteran did not have a claim that was pending before VA on May 3, 1989; it was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for coronary artery disease.  Thus, the effective date of the award must be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service. See 38 C.F.R. § 3.816(c) (2).

In the present, the Veteran's disability may have arisen prior to August 2010, but the claim was not received until August 24, 2010, the later of the dates; thus, it is considered the proper effective date.  In addition, the exception of paragraph (c)(3) is not applicable because the Veteran's claim was not received by VA within one year of the Veteran's separation from service, which was in 1970.

The Board has also considered 38 C.F.R. § 3.400, which states that the effective date will be the date entitlement arose, if the claim is received within 1 year after separation from active service, or the date of receipt of the claim or date entitlement arose, whichever is later.  As noted above, the Veteran separated from active service in 1970.  A claim for service connection was not received within one year after separation from active service.  Thus, the effective date would be the date of receipt of the claim, or the date entitlement arose, whichever is later.  As noted above, VA received the Veteran's claim in August 2010.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. 


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for boils on the head, the appeal is denied.

Since new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability, the claim is reopened, and the appeal is allowed to this extent.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for a right wrist disability is denied.

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety, and manifested by symptoms to include memory loss, is denied.

Entitlement to a compensable initial rating for chronic granuloma, right forearm status post open surgical excision with residual scar is denied. 

Entitlement to an effective date earlier than August 24, 2010 for coronary artery disease is denied.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


